Name: Commission Regulation (EEC) No 811/87 of 18 March 1987 amending Regulation (EEC) No 1659/86 on a principal standing invitation to tender for the export of white sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/37 COMMISSION REGULATION (EEC) No 811/87 of 18 March 1987 amending Regulation (EEC) No 1659/86 on a principal standing invitation to tender for the export of white sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Articles 13 (2), 18 (5) and 19 (4) and (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in the sugar sector in cases of significant price rises on the world market (3), and in particular Article 1 ( 1 ) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1659/86 (4), the Member States have been issuing partial invitations to tender for exports of sugar ; whereas for administrative reasons the dates of certain partial invita ­ tions to tender should be changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 1659/86 is hereby replaced by the following : 'By way of derogation from paragraph 2 (b) the periods for submission of tenders which were to end on Wednesday, 10 June and Wednesday, 17 June 1987 shall end on Tuesday, 9 June 1987 and Tuesday 16 June 1987 respectively at 10.30 a.m.' Article 2 This Regulation shall into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. R OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 75, 28 . 3 . 1972, p . 5. (&lt;) OJ No L 145, 30 . 5 . 1986, p . 29 .